FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 08-30173
                Plaintiff-Appellee,
               v.                                 D.C. No.
                                               CR 07-123-GF-SEH
STANETTE PATRICIA CROWE,
                                                   OPINION
             Defendant-Appellant.
                                           
         Appeal from the United States District Court
                 for the District of Montana
          Sam E. Haddon, District Judge, Presiding

                    Argued and Submitted
              February 3, 2009—Portland, Oregon

                       Filed April 24, 2009

     Before: Richard A. Paez and Johnnie B. Rawlinson,
    Circuit Judges, and Bruce S. Jenkins,* District Judge.

                    Opinion by Judge Jenkins




   *The Honorable Bruce S. Jenkins, United States Senior District Judge
for the District of Utah, sitting by designation.

                                4845
4848              UNITED STATES v. CROWE




                        COUNSEL

Anthony R. Gallagher, Federal Defender, Great Falls, Mon-
tana, for the defendant-appellant.

William W. Mercer, United States Attorney, and Eric B.
Wolff, Assistant United States Attorney, Billings, Montana,
for the plaintiff-appellee.


                        OPINION

JENKINS, Senior District Judge:

   Appellant Stanette Patricia Crowe challenges her convic-
tion and sentence for involuntary manslaughter under 18
U.S.C. §§ 1112(a) and 1153, arguing that the district court
erred in admitting “other acts” evidence under Fed. R. Evid.
                       UNITED STATES v. CROWE                       4849
404(b); that it improperly instructed the jury on involuntary
manslaughter as a lesser included offense; that the evidence
adduced at trial was legally insufficient to establish her guilt
of involuntary manslaughter beyond a reasonable doubt; and
that her sentence of thirty-two months of imprisonment for
that offense was unreasonable under the totality of the cir-
cumstances. We have jurisdiction of her appeal pursuant to 28
U.S.C. § 1291, and we affirm.

                       I.   BACKGROUND

   In December of 2006, Crowe was residing in Brockton, Mon-
tana1 with Donald Eagleman, their eighteen-month-old son,
and Crowe’s father, Stanley. At that time, Crowe was nearly
eight months pregnant. On December 31, 2006, Crowe and
Eagleman went to a bar in Brockton to celebrate New Year’s
Eve, returning home shortly after midnight.

   While at the bar, Eagleman became intoxicated, but did not
want to leave the bar and was angry that they had returned
home. Crowe asked Eagleman to stay home and tried to keep
him from leaving, but Eagleman pushed her down and began
hitting her.2 The altercation between Crowe and Eagleman
continued in the kitchen. Eagleman pushed Crowe against the
kitchen counter, hitting her with his fist, grabbing her by the
neck and repeatedly pulling her back and forth. Crowe then
reached behind her back, grabbed a knife, and swung it at
Eagleman, striking him once.3 Eagleman then backed away
  1
     Brockton is located within the exterior boundaries of the Fort Peck
Indian Reservation and thus is “Indian country” within the meaning of 18
U.S.C. § 1151(a).
   2
     Eagleman also demanded ten dollars from Crowe’s father, who had
been babysitting the couple’s child that evening. After Crowe and Eagle-
man began arguing, Stanley Crowe retreated to his bedroom with the child
and closed the door.
   3
     The deputy state medical examiner testified that the knife penetrated
Eagleman’s chest between his ribs near his sternum, puncturing his right
mammary artery, which bled nearly three liters into his pleural cavity,
resulting in a right hemothorax that caused Eagleman’s death.
4850                   UNITED STATES v. CROWE
from Crowe, said “I’m out of here,” picked up his coat, and
left the residence. Crowe then went to the bedroom and told
her father, “I think I stabbed Donald.”

   A few minutes later, Eagleman returned to the residence
and knocked on the front door. Crowe opened the door and
Eagleman collapsed onto the floor. Having no telephone,
Crowe then left her residence to get help. She located her
uncle at her grandmother’s house and then returned to her res-
idence, where she found Eagleman still lying on the floor,
complaining that it was hard for him to breathe. Eagleman
asked Crowe to put pressure on his chest, which she did. Her
uncle arrived, observed Eagleman lying on the floor, and then
left to find the local police, who arrived at the residence a few
minutes later. Eagleman was then transported by ambulance
to the hospital, where he was later pronounced dead.

   Following an investigation, Crowe was indicted by the
grand jury on one count of voluntary manslaughter under 18
U.S.C. §§ 1112(a) and 1153. Crowe entered a “not guilty”
plea and the matter proceeded to a jury trial on January 29,
2008.4

   The jury heard testimony from the Government’s witnesses
concerning the events of New Year’s Eve, as well as a prior
incident in February of 2006 in which Crowe struck Eagle-
man in the head with a liquor bottle, cutting his ear. At the
close of the Government’s evidence, Crowe’s counsel moved
for a judgment of acquittal, which was denied. The jury then
heard testimony from the defense witnesses, including Crowe
herself, and from two rebuttal witnesses. The witnesses
recounted the events of New Year’s Eve, as well as prior inci-
  4
    Crowe filed pretrial motions in limine to exclude “other acts” evidence
relating to a prior altercation between Crowe and Eagleman in February
2006, and seeking to admit evidence of Eagleman’s prior violent conduct
towards Crowe. The district court ultimately ruled that both sides’ “other
acts” evidence would be received.
                    UNITED STATES v. CROWE                   4851
dents in which Eagleman had acted violently toward Crowe.
Crowe’s counsel renewed the motion for judgment of acquit-
tal, which was denied. After closing arguments and jury
instructions, the matter was submitted to the jury. On the eve-
ning of January 30, the jury returned a verdict acquitting
Crowe on the charge of voluntary manslaughter, but finding
her guilty of the lesser included offense of involuntary man-
slaughter.

   Crowe’s counsel filed a written motion for judgment of
acquittal, which was heard and denied. The presentence inves-
tigation report computed an advisory Guidelines sentencing
range of 27-33 months, based upon an adjusted offense level
of 18 and a criminal history category of I. At her May 12,
2008 sentencing hearing, Crowe did not dispute those calcula-
tions, but requested a downward departure pursuant to
U.S.S.G. § 5K2.10. The district court denied that request and
imposed a sentence of thirty-two months’ imprisonment, to be
followed by a term of three years’ supervised release.

                      II.   DISCUSSION

  A.   Lesser Included Offense Instruction

   In this appeal, we first consider whether in a prosecution
for voluntary manslaughter, the district court correctly
instructed the jury sua sponte concerning involuntary man-
slaughter as a lesser included offense after the defendant had
asserted a claim of self-defense to the voluntary manslaughter
charge.

   [1] A trial court may instruct the jury as to a lesser included
offense if (1) “the offense on which instruction is sought is a
lesser-included offense of that charged” and (2) the “jury
rationally could conclude that the defendant was guilty of the
lesser-included offense but not of the greater.” United States
v. Torres-Flores, 502 F.3d 885, 887 (9th Cir. 2007) (quoting
United States v. Pedroni, 958 F.2d 262, 267-68 (9th Cir.
4852                     UNITED STATES v. CROWE
1992)); see Fed. R. Crim. P. 31(c)(1). Generally, “[w]e review
the first step de novo and the second step for abuse of discre-
tion.” United States v. Arnt, 474 F.3d 1159, 1163 (9th Cir.
2007) (citing United States v. Naghani, 361 F.3d 1255, 1262
(9th Cir. 2004)); see also United States v. Anderson, 201 F.3d
1145, 1148 (9th Cir. 2000) (determination “whether a jury
could have found that the defendant was guilty of the lesser
included offense but not of the greater” is reviewed for abuse
of discretion). Where, as here, the defendant failed to timely
object to jury instructions,5 “we review under our familiar
plain error standard.”6 United States v. Santiago, 466 F.3d
801, 803 (9th Cir. 2006); see also Herzog v. United States,
235 F.2d 664, 666-67 (9th Cir. 1956) (en banc) (in the
absence of timely objection under Fed. R. Crim. P. 30, jury
  5
     Crowe’s counsel did not formally object to the court’s proposed lesser
included offense instruction at the jury instruction conference; nor did he
inform the court of any objection to the lesser included offense instruction
before the jury retired to deliberate, as required by Fed. R. Crim. P. 30(d).
Counsel first asserted that the instruction was improper in Crowe’s post-
trial Rule 29 motion for judgment of acquittal. A Rule 29 motion for judg-
ment of acquittal, however, is not the proper vehicle for raising an objec-
tion to jury instructions. Indeed, as this court recently noted, “the very
nature of” a Rule 29 motion for judgment of acquittal “is to question the
sufficiency of the evidence to support a conviction.” United States v. Cruz,
554 F.3d 840, 844 n.4 (9th Cir. 2009) (internal quotations omitted); see 2A
Charles A. Wright, Federal Practice and Procedure: Criminal § 466, at
299 (3d ed. 2000) (“There is only one ground for a motion for judgment
of acquittal. This is that ‘the evidence is insufficient to sustain a convic-
tion’ of one or more of the offenses charged in the indictment or informa-
tion.” (footnote omitted)); see also United States v. Ellis, 493 F. Supp.
1092, 1098 (M.D. Tenn. 1979) (errata in court’s instructions to the jury
not a cognizable ground for a post-trial motion for a judgment of acquit-
tal), aff’d, 617 F.2d 604 (6th Cir. 1980).
   6
     On plain error review, before we “can correct an error not raised at
trial, there must be (1) error, (2) that is plain, and (3) that affects substan-
tial rights. If all three conditions are met, an appellate court may then exer-
cise its discretion to notice a forfeited error, but only if (4) the error
seriously affects the fairness, integrity, or public reputation of judicial pro-
ceedings.” United States v. Maciel-Vasquez, 458 F.3d 994, 996 n. 3 (9th
Cir. 2006) (internal quotation omitted).
                   UNITED STATES v. CROWE                  4853
instructions are reviewed for plain error under Fed. R. Crim.
P. 52).

    [2] Manslaughter is “the unlawful killing of a human being
without malice.” 18 U.S.C. § 1112(a). Voluntary manslaugh-
ter occurs upon “a sudden quarrel or heat of passion”; invol-
untary manslaughter, on the other hand, involves “the
commission of an unlawful act not amounting to a felony, or
. . . the commission in an unlawful manner, or without due
caution and circumspection, of a lawful act which might pro-
duce death.” Id. Involuntary manslaughter requires proof:

    (1) that the defendant acted with “gross negli-
    gence,” defined as “wanton or reckless disregard for
    human life;” and (2) that the defendant had actual
    knowledge that his conduct was a threat to the lives
    of others, . . . or had knowledge of such circum-
    stances as could reasonably be said to have made
    foreseeable to him the peril to which his acts might
    subject others.

United States v. Keith, 605 F.2d 462, 463 (9th Cir. 1979)
(quoting United States v. Escamilla, 467 F.2d 341, 347 (4th
Cir. 1972)); see also United States v. Main, 113 F.3d 1046,
1050 (9th Cir. 1997) (explaining that “the essential elements
of a crime covered by § 1112 are not all expressed in the stat-
ute but are, instead, implicit in the common understanding of
the crime.”); Manual of Model Criminal Jury Instructions for
the District Courts of the Ninth Circuit § 8.92 (2003). “Thus,
involuntary manslaughter is an unintentional killing that
‘evinces a wanton or reckless disregard for human life but not
of the extreme nature that will support a finding of malice.’ ”
United States v. Paul, 37 F.3d 496, 499 (9th Cir. 1994) (quot-
ing United States v. Lesina, 833 F.2d 156, 159 (9th Cir.
1987)).

 [3] Involuntary manslaughter is a lesser included offense of
murder and voluntary manslaughter. See Arnt, 474 F.3d at
4854                   UNITED STATES v. CROWE
1163; United States v. Skinner, 667 F.2d 1306, 1309 n. 1 (9th
Cir. 1982) (per curiam). Indeed, we have observed that in a
homicide case, “if any construction of the evidence and testi-
mony would rationally support a jury’s conclusion that the
killing was unintentional or accidental, an involuntary man-
slaughter instruction must be given.” Anderson, 201 F.3d at
1150.

   Crowe nonetheless insists that her claim of self-defense
negated any theory that Eagleman’s death was accidental or
that his stabbing was an unintentional act because she inten-
tionally delivered the stab wound that ultimately caused his
death. She asserts that she was legally entitled to do so as a
means of self-defense, and argues that in her case, involuntary
manslaughter and self-defense are mutually exclusive. But
Crowe’s argument falls short of asserting that she intended to
use deadly force in striking Eagleman with the knife, i.e., that
she intended to kill him, and the district court concluded from
the evidence presented at trial that a rational jury could find
that Crowe intentionally struck Eagleman with the knife, act-
ing in self-defense, but without intending to kill him.7

   [4] Crowe acknowledges that “[a] self-defense theory
advanced by the defense can be consistent with a conviction
for involuntary manslaughter under some circumstances.”
United States v. Manuel, 706 F.2d 908, 915 (9th Cir. 1983).

      The example most easily conceived is where the
      defendant is assaulted but does not have a reasonable
      apprehension of suffering great bodily harm or
      death, and is therefore privileged to use force, but
      only non-deadly force, in self-defense. See 2 C. Tor-
      cia, Wharton’s Criminal Law § 192, at 316-17 (14th
      ed. 1979). If the defendant attempts to use non-
  7
    As the district court explained in denying Crowe’s Rule 29 motion,
“We have a killing that was, by this record, apparently, accidental. That
is, she didn’t intend to kill the man. But she did stab him, and he died.”
                        UNITED STATES v. CROWE                         4855
       deadly force, but does so in a criminally negligent
       manner and death results, then both involuntary
       manslaughter and self-defense instructions would be
       warranted, particularly if there is any disputed fact
       issue concerning the quantum of danger reasonably
       perceived by the defendant. This situation must be
       distinguished from the typical case of ‘imperfect
       self-defense,’ in which the defendant intends to use
       deadly force in the unreasonable belief that he is in
       danger of death or great bodily harm. In this circum-
       stance, the offense is classed as voluntary man-
       slaughter. See Skinner, 667 F.2d at 1310; 2 C.
       Torcia, Wharton’s Criminal Law § 165, at 262-63
       (14th ed. 1979).

Id.8

   United States v. Quintero, 21 F.3d 885, 890 (9th Cir. 1994),
described “intent without malice” as “the defining characteris-
tic of voluntary manslaughter.” As this court has explained:

       While most voluntary manslaughter cases involve
       intent to kill, it is possible that a defendant who
       killed unintentionally but recklessly with extreme
       disregard for human life may have acted in the heat
       of passion with adequate provocation . . . . In such
       a case, the defendant would be guilty of voluntary
       manslaughter, not murder.

United States v. Paul, 37 F.3d 496, 499 n.1 (9th Cir. 1994)
(citations omitted). Consistent with this standard, the district
court instructed Crowe’s jury that voluntary manslaughter
  8
    In Skinner, the defendant admitted that he had intentionally shot and
killed the victim, but argued that he had shot him in self-defense. Id. 667
F.2d at 1309. “On these facts, the court quite properly held that no rational
jury could have found the defendant guilty of involuntary manslaughter.”
Manuel, 706 F.2d at 915 (citations omitted).
4856                   UNITED STATES v. CROWE
required proof of an intent to kill or use deadly force, or proof
that the defendant acted “recklessly with extreme disregard
for human life”; in contrast, the jury was instructed that invol-
untary manslaughter required proof that Crowe “committed
an unlawful act not amounting to a felony,” or “commited a
lawful act done in either an unlawful manner or with wanton
or reckless disregard for human life which might produce
death.”

   The distinction between voluntary and involuntary man-
slaughter thus turned on the degree of intent, and if the Gov-
ernment failed to convince the jury that Crowe acted with the
intent to kill or that she acted recklessly with extreme disre-
gard for human life, the jury nonetheless could find that
Crowe attempted to use non-deadly force in self-defense, but
did so with wanton and reckless disregard for human life,
causing Eagleman’s death.9 The jury’s verdict—acquitting
Crowe on voluntary manslaughter but convicting her of invol-
untary manslaughter—comports with the latter conclusion.

   [5] That Eagleman’s stabbing was intentional, and not the
result of inadvertence or happenstance (e.g., the decedent
“falling on the knife” during an altercation, as in Arnt and
Anderson), does not mean that Crowe intended to cause
Eagleman’s death or that she acted with extreme disregard,
warranting a voluntary manslaughter conviction.10 Ample evi-
dence in the trial record, including Crowe’s own testimony,
supports the conclusion that Crowe intentionally struck Eagle-
man with the knife, attempting to fend off his attack, but that
   9
     At trial, there was also a “disputed fact issue concerning the quantum
of danger reasonably perceived by the defendant,” Manuel, 706 F.2d at
915, lending further support to the lesser included offense instruction.
   10
      Crowe did not testify that she intended to kill Eagleman when she
struck him with the knife. Nonetheless, Crowe’s counsel appears to equate
her intent in striking at Eagleman with the knife with an intent to use
deadly force, seemingly suggesting that Crowe should have been found
guilty of voluntary manslaughter as another “typical case of ‘imperfect
self defense.’ ” Manuel, 706 F.2d at 915.
                       UNITED STATES v. CROWE                         4857
she did not intend to kill him. The district court thus did not
commit plain error in concluding that a rational jury could so
find, and in instructing the jury as to involuntary manslaugh-
ter as a lesser included offense.

  B.    Sufficiency of the Evidence

   [6] That same evidence as to Crowe’s mental state refutes
her assertion that the evidentiary record at trial was legally
insufficient to establish her guilt of involuntary manslaughter
beyond a reasonable doubt. Viewing the evidence “in the light
most favorable to the prosecution,” we conclude that “ ‘any
rational trier of fact could have found the essential elements
of the offense[ ] charged beyond a reasonable doubt,’ ”
United States v. Rosales, 516 F.3d 749, 751-52 (9th Cir.
2008) (quoting United States v. Hinton, 222 F.3d 664, 669
(9th Cir. 2000)), as Crowe’s jury did.

  C.     The Government’s “Prior Acts” Evidence

   [7] Crowe also argues that the district court erred in admit-
ting testimony concerning a prior incident in February of
2006 in which Crowe struck Eagleman on the head with a
bottle, injuring him, as “prior acts” evidence under Fed. R.
Evid. 404(b) relevant to the issue of Crowe’s intent. Yet even
if this court were to conclude that the district court erred in
ruling that evidence admissible, any such error proved to be
harmless. In acquitting Crowe on the voluntary manslaughter
charge set forth in the indictment, the jury rejected the Gov-
ernment’s theory concerning Crowe’s intent or state of mind.11
Instead, the jury found Crowe guilty of the lesser included
offense of involuntary manslaughter, which they were
instructed was “the unlawful killing of a human being without
  11
    The Government argued that on New Year’s Eve in 2006, Crowe had
experienced “a flash of anger” that resulted in the stabbing death of Eagle-
man, and that, like the February 2006 incident, Crowe had struck at Eagle-
man because she was angry at him, not because she feared for her life.
4858                   UNITED STATES v. CROWE
malice aforethought and without an intent to kill.” It thus
proves unlikely that the admission of Rule 404(b) evidence
concerning the February 2006 incident affected the jury’s ver-
dict. See United States v. Chu Kong Yin, 935 F.2d 990, 994
(9th Cir. 1991) (“A nonconstitutional evidentiary error will be
reversed for an abuse of discretion only if the court’s ruling
more likely than not affected the verdict.”). Crowe has failed
to demonstrate a reasonable probability that a different result
would have obtained absent the Rule 404(b) testimony and,
thus, has failed to demonstrate that the alleged error affected
her substantial rights. See United States v. Dominguez
Benitez, 542 U.S. 74, 83 (2004).12

  D.    Crowe’s Sentence

  Finally, Crowe argues that her sentence of thirty-two
months of imprisonment is unreasonable under Booker13 and
Kimbrough14 because (1) the district court misinterpreted the
  12
      Crowe also argues the admission of testimony by an investigating offi-
cer concerning the February 2006 incident violated her rights under the
Due Process and Confrontation Clauses, citing Crawford v. Washington,
541 U.S. 36 (2004), and Davis v. Washington, 547 U.S. 813 (2006). But
the trial testimony of Officer Timothy Lingle concerning his investigation
of the February 2006 incident was footed almost entirely upon his own
observations and statements made to him at that time by Ms. Crowe her-
self. Crowe does not explain how her own out-of-court statements raise
hearsay or Confrontation Clause concerns, cf. Fed. R. Evid. 801(d)(2)
(admissions by party-opponent), and at trial, her counsel could—and did
—cross-examine the officer about what he had observed and what Crowe
had told him about the February 2006 incident.
   13
      United States v. Booker, 543 U.S. 220, 260-65 (2005); see United
States v. Dallman, 533 F.3d 755, 760-761 (9th Cir. 2008) (“Booker directs
that we review the overall reasonableness of [the defendant’s] sentence
and that our review be guided by the sentencing factors set forth in 18
U.S.C. § 3553(a).” (footnote omitted)).
   14
      Kimbrough v. United States, 128 S. Ct. 558 (2007), concluded that a
sentence outside the guidelines range is not per se unreasonable when it
is based on a disagreement with the sentencing policy reflected in particu-
lar guidelines provisions. Id. at 564.
                       UNITED STATES v. CROWE                       4859
facts surrounding the death of Donald Eagleman, ignoring
Crowe’s evidence concerning her claim of self-defense and
the victim’s behavior that night, as well as his prior violent
conduct toward her; (2) the term imposed is greater than nec-
essary to achieve the purposes of sentencing under 18 U.S.C.
§ 3553; (3) the federal sentencing guidelines routinely “pro-
duce a range of sentences that are unconscionably too long”;
and (4) the victim’s wrongful conduct contributed signifi-
cantly to provoking the offense conduct, warranting a down-
ward departure under U.S.S.G. § 5K2.10. Although Crowe
concedes that the district court’s calculation of the applicable
advisory Sentencing Guidelines range (27-33 months) was
correct, taking into account her criminal history reflecting no
prior criminal convictions, and that her thirty-two-month sen-
tence falls within that range, she argues that “apart from the
rote recitation of § 3553(a) factors and applicable Supreme
Court and Ninth Circuit cases,” the district court’s sentencing
analysis “was not ‘reasoned’ ” as the law requires, citing
United States v. Rita, 551 U.S. 338, 127 S. Ct. 2456, 2468-69
(2007).

   When reviewing a sentence, we first consider “whether the
district court committed significant procedural error,” includ-
ing an incorrect Sentencing Guidelines determination. United
States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc)
(citing Gall v. United States, 128 S. Ct. 586, 597 (2007)), cert.
denied, 128 S. Ct. 2491 (2008). We next consider whether, in
light of the factors set forth in 18 U.S.C. § 3553(a),15 the dis-
  15
    These factors include: (1) the nature and circumstances of the offense
and the history and characteristics of the defendant; (2) the need for the
sentence imposed; (3) the kinds of sentences available; (4) the kinds of
sentences and the sentencing range established by the Sentencing Guide-
lines; (5) pertinent policy statements issued by the Sentencing Commis-
sion; (6) the need to avoid unwarranted sentencing disparities among
defendants who have similar criminal records and have been found guilty
of similar conduct; and (7) the need to provide restitution to victims. 18
U.S.C. § 3553(a). “These factors are to be applied parsimoniously—the
sentence must be ‘sufficient, but not greater than necessary, to comply
with the purposes’ of punishment.” United States v. Barsumyan, 517 F.3d
1154, 1157-58 (9th Cir. 2008) (quoting 18 U.S.C. § 3553(a)).
4860                    UNITED STATES v. CROWE
trict court abused its discretion by imposing a substantively
unreasonable sentence. Id. We review the district court’s
interpretation of the Guidelines de novo, its application of the
Guidelines to the facts for an abuse of discretion, and its fac-
tual findings for clear error. United States v. Garro, 517 F.3d
1163, 1167 (9th Cir. 2008). Appellate review of the severity
of Crowe’s sentence is limited “to determin[ing] whether the
sentence is reasonable; only a procedurally erroneous or sub-
stantively unreasonable sentence will be set aside,” and the
abuse of discretion standard applies. Carty, 520 F.3d at 993.16

   At Crowe’s sentencing, the district court explained that it
had considered all of the statutory factors under § 3553(a),
and detailed its evaluation of Crowe’s personal culpability
and her claim of self-defense, explaining Crowe’s sentence
primarily in terms of the nature and seriousness of the offense
and the need for just punishment—both of which are statutory
sentencing factors under § 3553(a)(1) and (2)(A).17 The dis-
trict court rejected Crowe’s argument as to her diminished
culpability, explaining that “the conduct of the decedent did
not warrant the level of attack that you inflicted upon him
with a knife, and the infliction in that process of fatal
wounds,” that “such unexcused acts of violence have conse-
quences under the law,” and that the facts did not warrant a
downward departure from the applicable Sentencing Guide-
  16
      A substantively reasonable sentence is one that is “sufficient, but not
greater than necessary” to accomplish § 3553(a)(2)’s sentencing goals. 18
U.S.C. § 3553(a); see, e.g., United States v. Vasquez-Landaver, 527 F.3d
798, 804-05 (9th Cir. 2008) (affirming sentence as reasonable where the
record shows the district court considered the § 3553(a) factors and
imposed a sentence that was sufficient but no greater than necessary to
comply with § 3553(a)); United States v. Rodriguez-Rodriguez, 441 F.3d
767, 771 (9th Cir. 2006) (same).
   17
      As to these factors, Crowe’s Sentencing Memorandum conceded that
“the seriousness of the offense cannot be challenged,” and asserted that
“[i]n light of all pertinent sentencing factors, a sentence at or below the
low end of the advisory guideline range promotes respect for the law and
provides just punishment.”
                       UNITED STATES v. CROWE                         4861
line range in this case.18 Crowe disputes the district court’s
characterization of Eagleman’s stabbing as an “unexcused”
act of violence, but by finding her guilty of involuntary man-
slaughter, the jury had already determined Crowe’s act to be
unexcused, at least to that extent.19

   [8] In arguing more broadly that the federal Sentencing
Guidelines routinely recommend sentences that are “uncon-
scionably too long,” Crowe assails them with little more than
anecdotes,20 which by themselves cannot justify excluding the
Guidelines per se from consideration as one statutory factor
under § 3553(a)(4)— just as they were treated in the context
of this case. See Carty, 520 F.3d at 991 (the sentencing guide-
lines “are one factor among the § 3553(a) factors that are to
be taken into account in arriving at an appropriate sentence”
(citations omitted)).

  The district court properly treated the Guidelines range as
a baseline, considered the factors enumerated in § 3553(a) in
  18
     In denying a downward departure, the district court also discussed the
relative leniency of the applicable guidelines sentencing range in dealing
with the killing of an unarmed man using a deadly weapon.
   Of course, after Booker “the scheme of downward and upward ‘depar-
tures’ [is] essentially replaced by the requirement that judges impose a
‘reasonable’ sentence.” United States v. Mohamed, 459 F.3d 979, 986 (9th
Cir. 2006). “Booker’s mandate that we review a sentence for reasonable-
ness now permits us to consider what we previously could not—the dis-
trict court’s decision not to impose a lesser sentence” on grounds
justifying a downward departure under the guidelines, at least to the extent
that the decision implicates the overall reasonableness of the sentence.
Dallman, 533 F.3d at 761.
   19
      Crowe acknowledged as much in her Sentencing Memorandum: “As
the salient facts surrounding the incident unquestionably show, Ms.
Crowe’s actions were understandable, if not completely excusable in the
jury’s eyes.” (Emphasis added.)
   20
      Crowe points to the Presidential commutation of Lewis “Scooter”
Libby’s thirty-month sentence for perjury and obstruction of justice as an
example.
4862                    UNITED STATES v. CROWE
tailoring Crowe’s sentence to suit her offense of conviction,21
and arrived at a sentence it determined is sufficient, but not
greater than necessary, to accomplish § 3553’s sentencing
goals—a sentence not more than five months longer than the
low end of the applicable Guidelines range, which Crowe had
asserted would be an appropriate sentence. As in Rita, 127
S. Ct. AT 2469,22 the district court sufficiently “listened to
each argument,” “considered the supporting evidence” as well
as Crowe’s personal circumstances and “imposed a sentence
that takes them into account.” Crowe has not demonstrated
how, in light of the totality of the circumstances, the district
court abused its discretion in imposing her sentence. See
Carty, 520 F.3d at 988.

   [9] We thus conclude that the sentence imposed by the dis-
trict court was given sufficient explanation by the district
court to permit effective appellate review, and is substantively
reasonable in light of the totality of the circumstances. See
Gall, 128 S. Ct. at 596-97, 600-02; Carty, 520 F.3d at 993;
Dallman, 533 F.3d at 760-761. We affirm it in all respects.

   AFFIRMED.




  21
      We give deference to the district court’s weighing of those factors. See
United States v. Ruff, 535 F.3d 999, 1003 (9th Cir. 2008) (“[W]e must
defer to the [d]istrict [c]ourt’s reasoned and reasonable decision that the
§ 3553(a) factors, on the whole, justified the sentence.” (internal quotation
marks omitted)); United States v. Carter, Nos. 05-50303, 05-50321, ___
F.3d ___, 2009 WL 805801, at *10 (9th Cir., March 30, 2009) (“The
Supreme Court has directed us to give substantial deference to the district
court’s determination because it is better situated than we are to determine
an appropriate sentence.” (citing Gall, 128 S. Ct. at 597-98)).
   22
      In Rita, the Court affirmed as reasonable a sentence of thirty-three
months’ imprisonment for perjury and obstruction of justice. 127 S. Ct. at
2470.